— Supplemental order to accounting decree of Surrogate’s Court, New York County, *867entered December 15, 1975, disallowing and dismissing the executrix appellant’s objections to the awards previously granted to guardians and to the attorneys for the former executor in the amounts of $75,000 and $20,000, respectively, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing the guardians’ fee to $50,000, payable in equal amounts as set forth in said order and reducing the attorneys’ fee to $10,000. Except as so modified said order is affirmed, with $40 costs and disbursements payable out of the estate to all parties filing briefs herein. Upon the instant record, and after giving due weight to the various elements requiring consideration on applications such as this (cf. Matter of Potts, 213 App Div 59, affd 241 NY 593), we find the awards granted excessive to the extent indicated. Concur — Murphy, J. P., Lupiano, Birns, Silverman and Nunez, JJ.